 1   CHRISTINE NESTOR, Fla. Bar No. 597211
     Email: nestorc@sec.gov
 2   RUSSELL KOONIN, Fla. Bar No. 0474479
     Email: kooninr@sec.gov
 3   Attorneys for Plaintiff
     Securities and Exchange Commission
 4   801 Brickell Avenue, Suite 1800
     Miami, FL 33131
 5   Telephone: (305) 982-6300
     Facsimile: (305) 516-4154
 6
     LOCAL COUNSEL
 7   DONALD W. SEARLES, Cal. Bar No. 135705
     Email: searlesd@sec.gov
 8   U.S. Securities and Exchange Commission
     444 S. Flower St., Suite 900
 9   Los Angeles, CA 90071
     Telephone: (323) 965-3398
10   Facsimile: (213) 443-1904
11

12

13
                           UNITED STATES DISTRICT COURT

14
                    CENTRAL DISTRICT OF CALIFORNIA
                                       Case No.: 2:18-cv-10481-FMO-JC
15   SECURITIES AND EXCHANGE
     COMMISSION,                       FINAL JUDGMENT AS TO
16                                     DEFENDANT TRAGER LLC
                 Plaintiff,
17       vs.
     ROBERT “Lute” DAVIS, JR., et al.,
18
                      Defendants.
19

20
            The Securities and Exchange Commission having filed a Complaint and Defendant
21
     Trager LLC (“Trager” or “Defendant”) having entered a general appearance; consented to the
22
     Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of
23
     this Final Judgment without admitting or denying the allegations of the Complaint (except as to
24

25   jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal

26   from this Final Judgment:
27

28                                                  1
                                                      I.
 1

 2                               PERMANENT INJUNCTIVE RELIEF

 3
                                                      A.
 4
                        Section 5 of the Securities Act of 1933 (“Securities Act”)
 5

 6          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 7   permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C. §
 8   77e] by, directly or indirectly, in the absence of any applicable exemption:
 9
            (a)     Unless a registration statement is in effect as to a security, making use of any
10
                    means or instruments of transportation or communication in interstate commerce
11
                    or of the mails to sell such security through the use or medium of any prospectus
12

13                  or otherwise;

14          (b)     Unless a registration statement is in effect as to a security, carrying or causing to

15                  be carried through the mails or in interstate commerce, by any means or
16
                    instruments of transportation, any such security for the purpose of sale or for
17
                    delivery after sale; or
18
            (c)     Making use of any means or instruments of transportation or communication in
19
                    interstate commerce or of the mails to offer to sell or offer to buy through the use
20

21                  or medium of any prospectus or otherwise any security, unless a registration

22                  statement has been filed with the Commission as to such security, or while the
23                  registration statement is the subject of a refusal order or stop order or (prior to the
24
                    effective date of the registration statement) any public proceeding or examination
25
                    under Section 8 of the Securities Act [15 U.S.C. § 77h].
26

27

28                                                     2
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
 1

 2   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 3   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 4   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
 5   participation with Defendant or with anyone described in (a).
 6
                                                     B.
 7
               Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange Act”)
 8

 9
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
10
     permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the
11
     Exchange Act [15 U.S.C. § 78o(a)(1)] by making use of any means or instrumentality of
12

13   interstate commerce or of the mails and engaging in the business of effecting transactions in

14   securities for the accounts of others, or inducing or effecting the purchase and sale of securities,

15   while not registered with the Commission in accordance with the provisions of Section 15(b) of
16
     the Exchange Act, or while not associated with a broker-dealer that was so registered.
17
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
18
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
19
     receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
20

21   agents, servants, employees, and attorneys; and (b) other persons in active concert or

22   participation with Defendant or with anyone described in (a).
23   ///
24
     ///
25
     ///
26

27

28                                                    3
                                                    II.
 1

 2                      DISGORGEMENT AND PREJUDGMENT INTEREST
 3

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 5   liable for disgorgement of $918,061.93, representing profits gained as a result of the conduct

 6   alleged in the Complaint, together with prejudgment interest thereon in the amount of
 7   $92,015.95, jointly and severally with Randy T. Rondberg.          Defendant shall satisfy this
 8
     obligation by paying $1,010,077.88 to the Securities and Exchange Commission within 14 days
 9
     after entry of this Final Judgment.
10
            Defendant may transmit payment electronically to the Commission, which will provide
11

12   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

13   from     a    bank      account       via   Pay.gov    through     the    SEC      website     at

14   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
15
     cashier’s check, or United States postal money order payable to the Securities and Exchange
16
     Commission, which shall be delivered or mailed to
17

18          Enterprise Services Center

19          Accounts Receivable Branch

20          6500 South MacArthur Boulevard

21          Oklahoma City, OK 73169

22
     and shall be accompanied by a letter identifying the case title, civil action number, and name of
23
     this Court; Trager as a defendant in this action; and specifying that payment is made pursuant to
24

25   this Final Judgment.

26          Defendant shall simultaneously transmit photocopies of evidence of payment and case
27   identifying information to the Commission’s counsel in this action. By making this payment,
28                                                   4
     Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
 1

 2   of the funds shall be returned to Defendant.

 3          The Commission may enforce the Court’s judgment for disgorgement and prejudgment

 4   interest by moving for civil contempt (and/or through other collection procedures authorized by
 5   law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post
 6
     judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. Amounts collected
 7
     shall be applied first to disgorgement, then prejudgment interest, then civil penalty, until the
 8
     disgorgement, prejudgment interest, and civil penalty amounts in this Final Judgment are fully
 9

10   satisfied; only then shall any amount be applied to post judgment interest. The Commission shall

11   hold the funds, together with any interest and income earned thereon (collectively, the “Fund”),

12   pending further order of the Court.
13
            The Commission may propose a plan to distribute the Fund subject to the Court’s
14
     approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund
15
     provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002.           The Court shall retain
16
     jurisdiction over the administration of any distribution of the Fund. If the Commission staff
17

18   determines that the Fund will not be distributed, the Commission shall send the funds paid

19   pursuant to this Final Judgment to the United States Treasury.
20          Regardless of whether any such Fair Fund distribution is made, amounts ordered to be
21
     paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
22
     government for all purposes, including all tax purposes. To preserve the deterrent effect of the
23
     civil penalty, Defendant shall not, after offset or reduction of any award of compensatory
24

25   damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

26   action, argue that it is entitled to, nor shall it further benefit by, offset or reduction of such

27   compensatory damages award by the amount of any part of Defendant’s payment of a civil
28                                                   5
     penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such
 1

 2   a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

 3   Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

 4   to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall
 5   not be deemed an additional civil penalty and shall not be deemed to change the amount of the
 6
     civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor
 7
     Action” means a private damages action brought against Defendant by or on behalf of one or
 8
     more investors based on substantially the same facts as alleged in the Complaint in this action.
 9

10                                                   III.
11                                 INCORPORATION OF CONSENT
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

14   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

15   shall comply with all of the undertakings and agreements set forth therein.
16
                                                     IV.
17
                                   RETENTION OF JURISDICTION
18

19
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall
20
     retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
21
     ///
22
     ///
23

24   ///

25

26

27

28                                                    6
                                                     V.
 1

 2                                   RULE 54(b) CERTIFICATION

 3          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 4   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.
 5

 6
     Dated: May 3, 2019
 7
                                                  _____________/s/_______________________
 8                                                FERNANDO M. OLGUIN
                                                  UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   7
